PER CURIAM.
Appellant appeals the order of the Department of Professional Regulation, Board of Medical Examiners, suspending appellant’s license to practice medicine in this state.
Appellant argues here that he was not accorded administrative due process of law at the informal hearing held before the board as provided in section 120.57, Florida Statutes (1985). We have reviewed the record and conclude that appellant’s due process rights were not infringed upon or violated.
Attorney for the state candidly suggested that in view of the present posture of the case, the court should give direction and guidance to the parties.
Accordingly, we withhold the issuance of our mandate in this proceeding until May 1, 1987.
CAMPBELL, A.C.J., and HALL, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.